Citation Nr: 1208613	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for jungle rot.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This matter was last before the Board in July 2010 at which time it was remanded for further development.  With respect to the claim for service connection of jungle rot, decided herein, that development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)

The issues of entitlement to service connection for respiratory disability, entitlement to service connection for hypertension, entitlement to service connection for heart disease and entitlement to service connection for arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran incurred tinea cruris (claimed as jungle rot) in service.  



CONCLUSION OF LAW

Tinea cruris (claimed as jungle rot) was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April July 2007.  

VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained a medical opinion as to the etiology of his claimed jungle rot.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and provided history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he incurred jungle rot of the feet in service, particularly during service in Vietnam.  A review of the record confirms that he served in Vietnam from May 1963 to April 1964.

He has stated that his service treatment records should disclose a history of this condition.  He also alleges, to the extent that these records disclose no such condition, that the records were altered.  

A review of the Veteran's service treatment records discloses no assessment of any skin condition.  Upon separation, the Veteran's skin was normal upon clinical evaluation, although he apparently acknowledged a history of boils.  See April 1964 reports of medical examination and history.

A review of the Veteran's VA records documents a complaint of feeling sick and dizzy, as well as chest pains, in March 1975.  Notably, the Veteran's skin was normal at this time.  

Of record is a June 1975 report of medical examination.  Examination showed normal skin at this time.  A review of subsequent VA medical records discloses no complaints regarding the skin.

Of record is a report of September 2010 VA examination.  At this time, the Veteran complained of a rash in the groin area that started in Vietnam and had been intermittent.  The Veteran did not then have any rash and he reported using an over-the-counter medication daily to treat the condition.  The examiner assessed no current evidence of tinea or jungle rot and noted that the service treatment records showed no treatment for a groin rash.  

In furtherance of substantiating his claim, the Veteran was afforded a VA examination of the skin in October 2010.  At this time, the examiner noted that the claims file was reviewed and that the service treatment records were silent with respect to any skin condition, and particularly the Veteran's separation physical.  The Veteran maintained at this time that he had had jungle rot for many years for which he applied over-the-counter anti-fungal cream to the groin areas on a frequent basis.  The Veteran related this condition to a fungal infection he acquired in military service.  The examiner assessed tinea cruris, as likely as not.  However, the examiner noted that tinea cruris was not treated in service and thus concluded that it was not related thereto.  

Resolution of this claim depends largely on the weight to be assigned to the Veteran's lay statements.  Certainly, he his competent to describe a skin condition, such as tinea cruris.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Therefore, the Veteran is competent to describe experiencing skin symptoms in service, and a continuity of symptomatology since then.

Nevertheless, the Board does not find that the Veteran's reports are credible.  In this regard, his service treatment records are silent with respect to complaints or diagnosis of any skin condition and at separation the Veteran's skin was normal upon physical examination, in direct contradiction to his assertions that he had a skin condition that began in and persisted since service.  The Board would have expected some mention at service separation of skin problems had they been as persistent as claimed now.  The Board finds his assertion that the service treatment records were altered to eliminate all skin complaints and diagnoses implausible.  There is no rational reason to believe his service department was engaged in a conspiracy to hide references to skin ailments, and the Veteran has not offered a persuasive alternative explanation.  Rather, the most plausible explanation for the absence of any reference to skin problems in the records is that the Veteran did not report such problems and did not have them when examined.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

It is also particularly salient to the Board that, despite the Veteran's contentions, there appear no complaints or diagnoses regarding the skin for over 50 years following the Veteran's discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). In this particular case, there is no persuasive reason to believe that the Veteran would seek treatment during the interim period for other disorders, but just not for skin problems.

As the Veteran's lay reports lack any probative value, resolution of this claim depends on whether the remaining evidence is in equipoise.  As noted above, no complaints or diagnoses regarding the skin appear in the service treatment records.  Moreover, there appears no clinical or lay evidence of a skin condition until approximately 50 years following the Veteran's discharge.  Id.  Furthermore, a VA examiner has concluded that tinea cruris is not related to service and the Board has found the Veteran's lay reports lacking in credibility and probative value.  Accordingly, the Board finds that the evidence preponderates against the claim and it must, therefore, be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for jungle rot is denied.




REMAND

A review of the Veteran's service treatment records discloses no complaints or treatment of heart disease or hypertension.  They do, however, disclose complaints regarding the lungs.  See August and September 1962 service treatment records.  They also document an abrasion to the left knee sustained from a fall with pain on motion.  See March 1964 service treatment record.  Upon discharge, clinical evaluation of the Veteran was normal in all regards.  See April 1964 report of medical examination. 

As noted above, the Veteran's claims for service connection of a respiratory disability, hypertension, heart disease and arthritis were remanded by the Board in July 2010 for further development.  These claims were remanded to obtain VA examinations on the etiology of these conditions.  

In August 2010 the Veteran was afforded a VA examination to address his claim for service connection of arthritis.  The examination report notes that no claims file was available for review at the time of the examination.  At this time, the Veteran reported that while on active duty he fell and injured his right knee with pain lasting for a week or two and treatment with oral medication.  He related that he noticed recurrence of pain in 1966, when he noted pain in his left knee, which was intermittent until 1990, when it became constant.  With respect to the right knee, the Veteran reported that he first noticed pain therein in 1988 and had no injury that he could relate to that knee pain.  X-rays showed degenerative changes in both knee joints and the examiner assessed degenerative joint disease of each knee.  With respect to the right knee, the examiner found it less likely than not to be attributable to service.  For the left knee, the examiner related that this was "as likely as not to be related to the injury of the left knee in service."  

In September 2010 the Veteran was afforded a VA examination in regards to his claims for service connection of heart disease and a respiratory disability.  The examination addressed each of these claims.

With respect to a respiratory disability, the examiner noted that the Veteran reported that he had had asthma since childhood and was then using an inhaler.  Examination resulted in an impression of "no current asthma found or found in the military" and "[a]sthma as a child."  Pulmonary function tests were ordered, but the Veteran did not report for these tests.  See October 2010 report of VA examination.  

With respect to heart disease, the Veteran reported that he had a cardiac catheterization in 1970 by a private doctor, with no stents placed.  The Veteran also reported a history of an old myocardial infarction apparently disclosed by EKG in 2005; however, he had not had a diagnosis or treatment for a cardiac infarct.  Also noted was a history of congestive heart failure since 2005 and that the Veteran was currently on medication.  He had had no cardiac surgeries.  In regards to heart disease the examiner noted the presence of an August 1978 cardiac catheterization that was normal.  The examiner assessed "no heart [disease] found in the military" and "less likely as not related to military."

The September 2010 examination also addressed the Veteran's claim for hypertension.  The examiner noted that a review of the claims file was reviewed and that the Veteran had been treated for hypertension through VA since 1975.  The examiner assessed hypertension, more likely as not related to military.  In this regard, the examiner noted that the Veteran's service treatment records were "[p]ositive for treatment of hypertension."  

In October 2010 the Veteran was afforded another VA examination.  The examination report addresses the etiology of the Veteran's claimed heart condition and asthma, and was based on a review of the claims file.  

With respect to a heart condition, a history of atypical chest pain was noted, but that the Veteran had no diagnosis of coronary artery disease, according to the records.  The examiner noted the history of cardiac catheterization with a brief admission to an outside hospital in 1978, but that the coronary angiogram associated therewith showed no abnormalities.  The examiner also noted that a VA echocardiogram dated in June 2005 showed mild concentric left ventricular hypertrophy, but no evidence of a prior infarction.  The examiner noted that chest x-ray also suggested coronary artery disease.  The Veteran was unable to do a treadmill test due to massive obesity and poor conditioning.  The examiner concluded that the Veteran had not been found to have a diagnosis of coronary artery disease, per the records and examination.  No diagnosis was made with respect to the heart.  

With respect to asthma, the examiner noted that the Veteran was provided an albuterol nebulizer rescue therapy through VA and that he had not had any visits over the past 3 years with complaints thereof.  However, the examiner noted that the Veteran had reported having asthma prior to service, noting also that the Veteran was treated for suspected asthma in service at one point.  The examiner assessed bronchial asthma, episodic, mild.  It was noted that the Veteran had informed that he had had bronchial asthma since childhood.  The examiner concluded that this condition was not related to military service and that it was not "significantly aggravated" by his military service.

Of record is an October 4, 2010, VA note authored by Dr. R.J.S.  This note documents that the Veteran's service treatment records were reviewed and that they showed a singular fall with a contusion to the left knee in March 1964 with a minor abrasion and contusion, treated with ointment and dressings.  The examiner noted that there were no follow-up visits and that at discharge there were no complaints of joint problems, and that there were no notations regarding the right knee.  The examiner assessed severe degenerative joint disease of each knee.  With respect to the right knee, the examiner noted that without reference in the service treatment records they could not resolve the issue without resort to speculation.  With respect to the left knee, the examiner stated, that after a review of the service treatment records, that degenerative joint disease of the left knee was caused by the injury noted in the service treatment records.  There is no indication that the examiner had the benefit of personally examining the Veteran and eliciting a history from him.  

In September 2011 the Veteran was once again afforded a VA examination.  The examination report notes that two recent VA examinations had resulted in the opinion that the Veteran had not been found to have coronary artery disease.  The examiner assessed "[n]o evidence or history of coronary artery disease."  

Of record is an October 2011 notation in the claims file noting that a claims file review was conducted by Dr. L. on "ortho exam" and there were no changes.  Notably, the August 2010 VA orthopedic examination was conducted by Dr. M.A.H.

Further examinations are necessary to decide these claims as the examination reports are inadequate to decide them.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court stated that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Id.  

With respect to the respiratory claim, VA examination has indicated that the Veteran had asthma prior to service that was not "significantly aggravated."  In cases such as this, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

As the examination does not adequately address the standards outlined above, particularly whether the Veteran had asthma that clearly and unmistakably pre-dated service.  Moreover, the opinion is unclear in that the use of the phrase "significantly aggravated" is somewhat ambiguous and does not address the correct standard of whether any pre-existing asthma underwent an increase in disability not due to the natural progression of the disease.  Accordingly, it is inadequate for rating purposes and must be returned.  38 C.F.R. § 4.2.

With respect to hypertension and heart disease, the examination reports are also inadequate.  In regards to the claim for service connection of hypertension, the Board notes the apparently favorable opinion, which rests wholly on the examiner's observation of treatment for hypertension in service; however, the service treatment records disclose no such treatment.  It thus appears to the Board that this opinion was rendered with less than a full review of the claims file and thus, it must also be returned.  Id.  For the claimed heart condition, the VA examinations excluded coronary artery disease as a diagnosis.  Yet, a review of the record discloses that the Veteran has been prescribed metoprolol tartrate for congestive heart failure.  See VA list of active outpatient medications.  Thus, these examination reports are also inadequate as they do not address the question of why the Veteran is prescribed such medication, despite the apparent exclusion of heart disease.  Accordingly, they must likewise be returned.  Id. 

Also, the Board finds that the August 2010 VA examination is inadequate to decide the claim for service connection of arthritis, particularly of the knees.  As noted above, the examiner, Dr. M.A.H., did not have the benefit of reviewing the claims file in conjunction with the examination.  The Board acknowledges that Dr. R.J.S. apparently had the benefit of the claims file, but this examiner did not conduct an examination of the Veteran.  Moreover, the Board acknowledges that in October 2011 that Dr. L. apparently reviewed this examination report and offered no changes thereto.  However, Dr. L. did not conduct the August 2010 examination and the review of an examination report by an examiner that did not participate in the examination of the Veteran makes it questionable to the Board whether its remand directives have been followed, which notably required review of the claims file by the examiner in conjunction with the examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board recognizes that the absence of claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, however, the language used by the examiner in noting the absence of the claims folder suggests that an opportunity to review the file would have been helpful.  Moreover, the claims file was not reviewed by the examiner that conducted the physical examination of the Veteran and the Board is unable to determine what examination report the October 2011 addendum refers, i.e. the favorable or unfavorable opinion.  Accordingly, further examination is necessary to decide this claim.  

In closing, the Board notes that effective August 31, 2010, 38 C.F.R. § 3.309(e) was amended to add certain diseases, including ischemic heart disease, to the list of diseases associated with exposure to herbicide agents.  Upon remand, the Veteran's claim for service connection of heart disease should be considered under these provisions.  

Also, the Board notes that the Veteran has not been provided notice of how VA determines effective dates and disability evaluations with respect to his claims for service connection of a heart condition and hypertension.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon remand the Veteran should be provided notice in this regard.  

Following the Board's remand, service connection was granted for diabetes mellitus with a 20 percent evaluation.  See May 2011 rating decision.  He is now seeking service connection for hypertension as secondary thereto.  Upon remand the Veteran should be provided notice of how to substantiate a claim on a secondary basis.  38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, notify the Veteran of what information and evidence are needed to substantiate his claim of entitlement to service connection for disability as secondary to service-connected diabetes mellitus.  This notice should provide the Veteran with both versions of 38 C.F.R. § 3.310, which was amended during the course of this appeal to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). The Veteran must be notified of what portion of that evidence VA will secure, and what portion he must submit.  If requested, VA will assist him in obtaining records of treatment from private medical professionals, or other evidence, provided that he provides sufficient, identifying information and written authorization.

Such VCAA notice must also include, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), an explanation as to the information or evidence needed to establish ratings and effective dates for the disabilities at issue, as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Depending upon the Veteran's response, any and all assistance due the Veteran must then be provided by VA to him.

2.  After the development directed in paragraph 1 is completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed respiratory disability.

The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  Based on the examination and review of the record, the examiner is asked to answer the following questions:

Does the evidence of record clearly and unmistakably show that the Veteran had a respiratory disorder, to include asthma, that existed prior to his entry onto active duty?

If the answer to the first question is "yes," does the evidence clearly and unmistakably show that any pre-existing respiratory disorder, to include asthma, was not aggravated by service?

If the answer to the first question is "no," is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disorder, to include asthma, had its onset in service or are otherwise attributable thereto?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

3.  After the development in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  

The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  

Based on the examination and review of the record, the examiner is asked to provide an opinion whether hypertension is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active duty service in any way.  Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed heart disease.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  

The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  

Based on the examination and review of the record, the examiner is asked to provide an opinion whether heart disease, if diagnosed, is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active duty service in any way.  Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed arthritis, particularly of the knees.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  
The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.  

Based on the examination and review of the record, the examiner is asked to provide an opinion whether any arthritis, particularly of the knees, is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active duty service in any way, particularly the history of a single fall in service, outlined above.  Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  Thereafter, readjudicate the issues, and particularly consider the Veteran's claim for service connection of heart disease under the amended regulations pertaining to presumptive service connection of ischemic heart disease as due to exposure to agent orange.  See 38 C.F.R. § 3.309(e).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


